DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This communication is the first action on the merits.  Claims 1-20 are pending and have been examined.  As of the date of this communication, no Information Disclosure Statements (IDS) have been filed on behalf of this case.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of access the vehicle data system; a cold start page, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via computing components is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to a data system; a start page, processors (claim 8), which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amount to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US Publication 2017/0316459) in view of Wang (CN Publication 108460651).
A.	In regards to Claims 1, 8 and 15, Reshef discloses method, system and computer program product for cold start customization of a vehicle data system, comprising:
	one or more processors coupled to a non-transitory computer-readable medium that stores instructions; Strauss [0008];
	in response to a request to access the vehicle data system, identifying a consumer associated with the request; Strauss [0049: user at computing device may access the vehicle data system through the provided interfaces; 0186: system may determine observable features of the user];
	and executing a cold start phase of the vehicle data system including retrieving demographic information corresponding to the identified consumer, Strauss [0038: incentives may be determined based on a demand model that incorporates a number of factors such as 
	retrieving a set of vehicle preferences corresponding to the identified demographic classification; Strauss [0050: targeted incentive may be specific to a make, model, trim level, option, VIN number; targeted incentives presented to the user based on user characteristics;
0038: determined incentives may be specific to both user groups and product configurations, such as makes/models of vehicle; 0068: segment may define a group of consumers based on behaviors or characteristics e.g., price, vehicle colors; 0075: user can register for an account, provide personal information and provide relevant information such as attributes of a desired vehicle configuration; 0076: apply a set of segment matching rules to the observable features (e.g., user characteristics, user behavior, vehicle configuration etc.) to map the user to a segment];
	and generating a cold start page responsive to the request to access the vehicle data system, wherein the cold start page is customized with at least a portion of the retrieved set of vehicle preferences corresponding to the identified demographic classification.  Strauss [0049: vehicle data system can select a particular set of data in the data store based on the user specified parameters, process data using processing module, generate interfaces using the selected data set and data determined from the processing, and present these interfaces to the user at the user's computing device; 0065: match the user to the segment to which he or she is most similar. An incentive associated with the determined segment and vehicle category can be presented to the user in a visual display in real-time]

	for each of one or more demographic categories, identifying one of a plurality of groupings within the category which is associated with the identified consumer's demographic information, thereby identifying a specific demographic classification corresponding to the identified combination of groupings. This is disclosed by Wang [p 6, para 11: different user groups have different preferences for vehicles due to income, sex, age etc.; the user image [id] can be obtained, to determine the user group corresponding to the user image [id]; p 7, para 1: for example, if annual income of the user is “20~30 million”, user gender is “male”, the age is “40~50years old”, and the annual income is “20~30 million”, the sex is “male” age is “40~50 years old” then user image corresponds to the specific user group];
	retrieving a set of vehicle preferences corresponding to the identified demographic classification; Wang [p 9, para 7: if the recommendations are the same characteristic of the vehicle group, it can display group recommending one or more of the same type with the highest group score, such as the navigation position display "popular" series, “Toyota” vehicle group system; if the recommended plan navigation position is different from the characteristic of the vehicle group, it can respectively display one or more different types of group recommendation with the highest score, e.g., separately display "popular" car navigation location, price range is"20~30 million" color is "white" of the vehicle group].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Strauss with the teachings from Wang with the motivation to provide new users, under the condition of having no history operation behavior, a direct display of vehicle recommendations according to the user group, so as to improve the success rate of selection of the target vehicle.  Wang [p 6, para 11].
Claims 2, 9 and 16, Strauss discloses, further comprising generating a set of vehicle preferences corresponding to each of a plurality of demographic classifications and storing the generated sets of vehicle preferences in a retrievable list; this is disclosed by Strauss [0192: system can store the associations of different levels of incentives particularly mapped to the vehicle category (preference) with segments in a data table];
C.	In regards to Claims 3, 10 and 17, Strauss discloses, further comprising:
	collecting a set of data for a general population of consumers; Strauss [0064: as user interacts with vehicle data system via the interface, vehicle data system may collect a set of observable features associated with the user];
	segregating the collected data according to each possible demographic classification; [0136: user who purchases a vehicle x (a buyer), bi, can be described by a set of features f=1, 2, … ,m (e.g., buyer age, income, gender, etc.).
	Strauss does not specifically disclose, analyzing, for each demographic classification, the corresponding data and determining one or more vehicle preferences corresponding to the demographic classification; this is disclosed by Wang [p 8 para 8: if the user preference information is according to the user group to which the user belongs for a plurality of vehicle information of user preference weight value determined in the presence of two vehicles to be displayed vehicle, vehicle C and the vehicle D, vehicle C is black price of 20~30 million vehicle, vehicle D is brown price under the condition of 30~40of the vehicle, is "20~30 million" for annual income, user sex is "male", age is the recommendation score of the user group corresponding to the user image of "40~50 years old" is as follows: recommendation score of vehicle C is preference value of 6 (black) + 5 (price of 20~30 million preference weight value) = 11 ", the recommended value of the vehicle D may be" preference value of 3 (brown) + 3 (price of 30~40 million preference weight value) = 6 minutes; for the user population, since recommendation score of vehicle C is greater than the recommended value of vehicle D, it can recommend vehicle C to the user group];

D.	In regards to Claims 5 and 12, Strauss does not specifically disclose, wherein the set of vehicle preferences for each demographic classification comprises a set of top-ranked vehicles which are preferred by consumers that have the corresponding demographic classification.  This is disclosed by Wang [p 2 para 17: for the vehicle group to be displayed for multiple vehicle information and the user preference value, determines the group recommendation score of the vehicle group, wherein each vehicle group comprises a plurality of the same type of vehicle to be displayed; the vehicle group recommendation with the highest score, determines the recommended plan].  The motivation being the same as stated in claim 1.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US Publication 2017/0316459) in view of Wang (CN Publication 108460651) in further view of Zhao (US Publication 2018/0253657).
A.	In regards to Claims 4 and 11, Strauss does not specifically disclose, wherein the demographic categories include: age; location; FICO score; income; and gender, and wherein each of the demographic categories contains two or more distinct groupings.  This is old and known and disclosed jointly by Strauss and Wong, however, see Zhao [0003: Traditional credit scoring system only allows a handful number of risk factors (also known as covariates) to be considered in order to determine the likelihood of an applicant or to default. These covariates are limited to 1) numeric covariate with continuous values; 2) non-numeric categorical 
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Strauss/Wong with the teachings from Zhao with the motivation to perform a typical data cleaning process by which raw data is clean and transformed before entering into any downstream system for analysis. Zhao [0044].
B.	In regards to Claim 18, Strauss does not specifically disclose, wherein the demographic categories include: age; location; FICO score; income; and gender, and wherein each of the demographic categories contains two or more distinct groupings.  This is old and known and disclosed jointly by Strauss and Wong, however, see Zhao [0003: Traditional credit scoring system only allows a handful number of risk factors (also known as covariates) to be considered in order to determine the likelihood of an applicant or to default. These covariates are limited to 1) numeric covariate with continuous values; 2) non-numeric categorical covariates with multiple levels, which can be converted to several dummy covariates; and 3) other nonnumeric covariates, which may be combined but may not be converted to numeric values. For example, traditional credit scoring system incorporated demographic covariates; 0042: borrower's data may include a borrower's demographic profile, such as, age, gender, state of residence when filing the application, annual income. In addition, the credit bureau data may also include FICO score; 0049: categorizing continuous covariates into multiple levels: for example, continuous 
	Strauss does not specifically disclose, and wherein the set of vehicle preferences for each demographic classification comprises a set of top-ranked vehicles which are preferred by consumers that have the corresponding demographic classification.  This is disclosed by Wang [p 2 para 17: for the vehicle group to be displayed for multiple vehicle information and the user preference value, determines the group recommendation score of the vehicle group, wherein each vehicle group comprises a plurality of the same type of vehicle to be displayed; the vehicle group recommendation with the highest score, determines the recommended plan].  The motivation being the same as stated in claim 1.

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US Publication 2017/0316459) in view of Wang (CN Publication 108460651) in further view of Jacobs (US Publication 2003/0130965).
A.	In regards to Claims 6, 13 and 19, Strauss discloses, wherein the request to access the vehicle data system comprises a user login to the vehicle data system, Strauss [0049: user at computing device may access the vehicle data system through the provided interfaces];
but does not specifically disclose, the method further comprising determining in response to the user login whether the vehicle data system stores historical search activity of the identified consumer, wherein retrieving demographic information corresponding to the identified consumer is performed in response to determining that the vehicle data system stores no historical search activity of the identified consumer.  This is disclosed by Jacobs [0033: identity of the customer can be determined in more general terms, for example, to group the customer together with other similar customers without determining the customer's specific identity; 0035: determines if the customer is a recognized customer by accessing a customer database; if the specific customer's identity is not recognized, the information collected about the customer identifies the 
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Strauss with the teachings from Jacobs with the motivation to provide information targeted at a customer as a function of the demographic information for the customer. Jacobs [0039].
B.	In regards to Claims 7, 14 and 20, Strauss does not specifically disclose, wherein the request to access the vehicle data system comprises a user login to the vehicle data system, the method further comprising determining in response to the user login whether the vehicle data system stores historical search activity of the identified consumer, wherein retrieving demographic information corresponding to the identified consumer is performed in response to determining that the vehicle data system stores no historical search activity of the identified consumer.  This is disclosed by Jacobs [0038: If the customer is a recognized customer, the controller then provides information for display on the display as a function of the customer demographic data, the customer vehicle data, and/or the customer preferences data].  The motivation being the same as stated in claim 6.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).